Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2022 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “Independent claims 9 and 17, as amended, recite similar features. Therefore, independent claims 1, 9, and 17, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.,” Examiner respectfully disagrees. In particular, the present claims remain rejected under the combination of Ramachandran, Menzies, Tauber, and Viswanath. The claim amendment directed to “cause, based on the recommendation, the device to generate program code to automate the one or more tasks or to complete a software development task” as drafted, is now taught by Tauber. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-10, 12-13, 15-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 20090144120 A1) in view of Menzies et al. (“Why Mine Software Repositories?,” see 892) in view of Tauber et al. (US 20170372247 A1) in view of Viswanath et al. (US 20180181898 A1).

Regarding claim 1, Ramachandran teaches a device (Figs. 1 and 4a), comprising: one or more processors to (paragraph [0077] teaches a microprocessor): 
monitor, using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), utilization of a project platform, 
the utilization of the project platform including monitoring one or more of a computing resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), a processing resource (paragraph [0136] teaches recording all of the CPU units measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), or a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system); 
detect a trigger to perform a benchmarking task  (paragraph [0042] teaches monitoring the effectiveness of each process until it reaches a pre-defined benchmark (i.e. trigger))…
 the benchmarking task including a first benchmarking of a first resource utilization associated with one or more tasks completed via an automated procedure (paragraph [0042] teaches defining a benchmark for the automation level of task completion; see also: [0016]), the benchmarking task including a second benchmarking of a second resource utilization associated with the one or more tasks completed via a manual procedure (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators; see also: [0022]); 
determine project data relating to the project platform based on detecting the trigger to perform the benchmarking task (paragraphs [0042-0043] teaches monitoring the process execution of tasks based on their complexity, wherein the process is done using process templates; see also: [0022]); 
process the project data relating to the project platform to benchmark a project (paragraph [0042] teaches evaluating the accuracy of completion of a process),2PATENT 
U.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410the project data being processed regarding one or more other tasks of one or more other projects to predict the first resource utilization and the second resource utilization associated with the one or more tasks (paragraph [0035] teaches the benchmarking application derives various efficiency metrics, such as maximum achievable rate or production (i.e. measurement data of the project data), wherein paragraph [0031] these metrics are evaluated for both manual and automatic performance), 
generate, a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure (paragraph [0048] teaches configuring process templates manually in initial stages, wherein once it is detected that the organization is executing manual processes which meet the pre-defined benchmarks, then the automation level is increased for the process execution, wherein [0053] teaches the workflow templates are initiated by conditional criteria, such as receipt of authorization from an administrator, as well as in [0063-0064] teach allowing the human administrators to gradually adjust to the level of automation desired, such that once the benchmarks are met by the human administrators, the next higher level of automation workflow template is engaged by the system, as well as in [0068] teaches the system can be commanded to select the second next higher level automated workflow template, thus skipping the next higher level of automated workflow template and increasing the level of automation further; see also: [0042, 0058, 0061-0062], Claims 9 & 16)3PATENT.
	However, Ramachandran does not explicitly teach detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; determine, based on processing the project data, a projected utilization savings associated with switching from completing the one or more tasks using the manual procedure to the automated procedure; determine that the automated procedure is associated with a threshold value related to the projected utilization savings: generate, based on determining that the automated procedure is associated with the threshold value, a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure; automatically switch, based on the recommendation being related to completion of the tasks using the automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, the device to generate program code to automate the one or more tasks or to complete a software development task.
	From the same or similar field of endeavor, Menzies teaches determine, based on processing the project data, a projected utilization savings associated with switching from completing the one or more tasks using the manual procedure to the automated procedure (Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, thus leading to a break-even point of 3% and a maximum exposure of 1.16 person months of effort, as well as in Pg. 10 Cols 1-2, “C. Scenario II” discloses a scenario in which there is a 38.5% reduction in inspection effort, which represents approximately 3.7 person-months, and inspection schedule savings associated, as well as in Pg. 7 Col 2 discloses the utilization of Naïve Bayes led to a much lower cost than what is required for an equivalent manual task); 
determine that the automated procedure is associated with a threshold value related to the projected utilization savings (Pg. 9 Col 2 teaches determining a break-even point associated with the utilizing the automated defect detectors, wherein the break-even point represents the point where the expense equals the benefits, wherein the break-even point is reached when the approach can detect an additional 1-2% of latent defects in the code and the positive benefit in both effort and latent defects at 3%, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness, wherein Pg. 11 Cols 1-2, “VI. Conclusion” teaches identifying a break-even point for utilization of the process; see also: Pg. 7 Col 2, Pg. 10 Col 2); 
generate, based on determining that the automated procedure is associated with the threshold value, a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure (Pg. 11 Col 2 teaches offering specific conclusions about software repositories including Naïve Bayes classifier being better suited to handling noisy real world logs, wherein Pg. 1 Col 1 discloses utilizing the above information to convince a project manager that they should reallocate their scarce resources to implement new technology on their project, and wherein Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness; see also: Pg. 7 Col 2, Pg. 10 Col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Menzies to include determine, based on processing the project data, a projected utilization savings associated with switching from completing the one or more tasks using the manual procedure to the automated procedure; determine that the automated procedure is associated with a threshold value related to the projected utilization savings: generate, based on determining that the automated procedure is associated with the threshold value, a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. One would have been motivated to do so in order to convince a project manager to implement new technology on their project by reallocating their scarce resources to automated testing, which under even a semi-worst case scenario, can save between 2.5 and 6.5 person months of code inspection if only 5% or 10% of latent defects are found (Pg. 1, Col 1, Pg. 9). Furthermore, one would have been able to set performance benchmarks for vendors of this type of technology, diagnose problems associated with the implementation, and assess alternatives approaches for applying the technology to benefit the organization (Menzies, Pg. 1, Col 1).
However, the combination of Ramachandran and Menzies does not explicitly teach detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; automatically switch, based on the recommendation being related to completion of the tasks using the automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, the device to generate program code to automate the one or more tasks or to complete a software development task.
From the same or similar field of endeavor, Tauber teaches detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource (paragraph [0063] teaches invoking appropriate tests to verify various aspects of the software application including determining various benchmarks of the software application, as well as in paragraph [0087] teaches performing benchmarks to determine runtime performance comparisons and analyses to identify hot spots and resource utilization of the software application, wherein paragraph [0091] teaches computational resource utilization; see also: [0053, 0069, 0090]), or the memory resource (paragraph [0063] teaches invoking appropriate tests to verify various aspects of the software application including determining various benchmarks of the software application, as well as in paragraph [0087] teaches performing benchmarks to determine runtime performance comparisons and analyses to identify hot spots and resource utilization of the software application, wherein paragraph [0091] teaches computational resource utilization, including in paragraph [0044] teaches the runtime resources can be evaluated relative to the memory footprint occupied; see also: [0053, 0069, 0090]), 
automatically switch, based on the recommendation being related to completion of the tasks using the automated procedure (paragraph [0092] teaches the system can may automatically determine one or more strategies or plans for upcoming tests that can be performed automatically without human intervention by artificial intelligence, including in paragraph [0093] teaches the system can use the results of benchmarking can cause the system to automatically fix bugs or can use human intervention), an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention; see also: [0032, 0058]); 
and cause, based on the recommendation, the device to generate program code to complete a software development task (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Menzies to incorporate the teachings of Tauber to include detect a trigger to perform a benchmarking task based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource; automatically switch, based on the recommendation being related to completion of the tasks using the automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, the device to generate program code to automate the one or more tasks or to complete a software development task. One would have been motivated to do so in order to avoid the manual and tedious efforts in creating and coordinating various intermediate products among various, which can produce errors during the software release life cycle (Tauber, [0003]). By incorporating the teachings of Tauber, one would have been able to ensure the software application meets goals and standards by automatically running various tests using artificial intelligence techniques (Tauber, [0003, 0092-0093]). 
However, the combination of Ramachandran, Menzies, and Tauber does not explicitly teach and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task.
From the same or similar field of endeavor, Viswanath teaches and the project data being processed using a particular type of algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on), 
the particular type of algorithm being selected based on at least one of: a type of task (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects), 
a type of project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a workflow (i.e. project) can be used as historical data to normalize the benchmarking projects), and the particular type of algorithm being a configured algorithm  (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained), the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, and Tauber to incorporate the teachings of Viswanath to include and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of task, a type of project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task. One would have been motivated to do so in order to improve project management and collaboration by tracking metrics and statistics regarding the project (Viswanath, [0003]). By incorporating the teachings of Viswanath, one would improve resource planning by evaluating the initial metrics of timing and resources to the final performance of the team in order to determine whether to select a team to perform a specific project (Viswanath, [0020]).

Regarding claim 2, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
	Ramachandran further teaches communicate with the one or more other devices to cause a user interface to be provided for display (paragraphs [0060-0065] teach generating graphical forms for display to users),40PATENT 
Docket No. 0095-0410the user interface including information identifying the first resource utilization and the second resource utilization (paragraphs [0060-0065] teach generating a graphical form of the automation levels of the processes over periods of time).  

Regarding claim 4, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
	Ramachandran further teaches identify an application of the project platform associated with enabling completion of the one or more tasks (paragraphs [0114-0118] teach identifying a software on the operating system that is required to be deployed or work in conjunction with the process software; see also: [0123-0125]);
and where the one or more processors are to: communicate with one or more other devices to provide information identifying the application (paragraphs [0114-0118] teach sending the identified process software to be developed to the users; see also: [0123-0125]).  

Regarding claim 5, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
Ramachandran further teaches the project platform is usable to perform at least one of: 
a development operation for the project (paragraph [0036] teaches the system is used for control management tools in software development), 
a maintenance operation for the project (paragraph [0036] teaches the system is used for control management tools in software maintenance), 
or a management operation for the project (paragraph [0036] teaches the system is used for control management tools in software development).  

Regarding claim 6, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
Ramachandran further teaches the one or more processors, when processing the project data, are to: perform the first benchmarking (paragraph [0031] teaches the benchmarking system can evaluate the performance of automatic services); 
and perform the second benchmarking (paragraph [0031] teaches the benchmarking system can evaluate the performance of manual services).  

Regarding claim 7, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
Ramachandran further teaches at least one of the first benchmarking or the second benchmarking includes determining the first resource utilization of the second resource utilization using measurement data of the project data (paragraph [0035] teaches the benchmarking application derives various efficiency metrics, such as maximum achievable rate or production (i.e. measurement data of the project data), wherein paragraph [0031] these metrics are evaluated for both manual and automatic performance).  

Regarding claim 9, Ramachandran teaches a method (Figs. 3-4), comprising: monitoring, by a computing resource… and using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), utilization of a project platform (paragraph [0018] teaches monitoring automated workflow processes for quality, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0141-0145]),
U.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410the utilization of the project platform including monitoring one or more of: a processing resource (paragraph [0136] teaches recording all of the CPU units’ measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), 
a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system), 
5a monetary resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system, wherein paragraph [0137] teaches identifying the application unit costs and resulting total process software application service costs; see also: [0143-0144]),
and labor resource (paragraph [0042] teaches benchmarking the time to perform the task, wherein paragraph [0018] the consideration of automation is determined in order to leverage human labor; see also: [0032]));
 detecting, by the computing resource…a trigger to perform a benchmarking task (paragraph [0042] teaches monitoring the effectiveness of each process until it reaches a pre-defined benchmark (i.e. trigger));
determining, by the computing resource, project data relating to the project platform based on detecting the trigger to perform the benchmarking task (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators; see also: [0022]); 
processing, by the computing resource, the project data relating to the project platform to benchmark a project (paragraph [0042] teaches evaluating the accuracy of completion of a process in relation to the pre-defined benchmarks; see also: [0048, 0068]), 
the task being a software development task (paragraph [0036] teaches the system is used for control management tools in software development), 
the project data being processed to predict a resource utilization associated with the task (paragraph [0141] teaches the CPU requirement of the given transaction can be estimated based on the available servers; see also: [0140, 0142-0144]), 
generating, by the computing resource…, a recommendation associated with automating the task using the project platform (paragraph [0048] teaches configuring process templates manually in initial stages, wherein once it is detected that the organization is executing manual processes which meet the pre-defined benchmarks, then the automation level is increased for the process execution, wherein [0053] teaches the workflow templates are initiated by conditional criteria, such as receipt of authorization from an administrator, as well as in [0063-0064] teach allowing the human administrators to gradually adjust to the level of automation desired, such that once the benchmarks are met by the human administrators, the next higher level of automation workflow template is engaged by the system, as well as in [0068] teaches the system can be commanded to select the second next higher level automated workflow template, thus skipping the next higher level of automated workflow template and increasing the level of automation further; see also: [0042, 0058, 0061-0062], Claims 9 & 16).
However, Ramachandran does not explicitly teach in a cloud computing environment; detecting, by the computing resource and based on monitoring of the one or more of the processing resource, the memory resource, the energy resource, the monetary resource, or the labor resource, a trigger to perform a benchmarking task; the benchmarking of the project to include information identifying a resource utilization savings of automating a task using the project platform relative to manual completion of the task, and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of the task, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; 6PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410determining, by the computing resource and based on processing the project data, a projected utilization savings associated with switching from the manual completion of the task to automating the task; determining, by the computing resource, that the automating the task is associated with a threshold value related to the projected utilization savings; generating, by the computing resource and based on determining that the automating the task is associated with the threshold valuresource and based on the recommendation, the computing resource to generate program code to automate the task or to complete the task.
From the same or similar field of endeavor, Menzies teaches the benchmarking of the project to include information identifying a resource utilization savings of automating a task using the project platform relative to manual completion of the task (Pg. 2 Col 1, “A. Process Simulation” teaches utilizing industry benchmark data to generate a model that assesses the impact of process changes through multiple dimensions of performance, such as cost, quality, and schedule, which can be utilized to predict process level performance, wherein Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, thus leading to a break-even point of 3% and a maximum exposure of 1.16 person months of effort, as well as in Pg. 10 Cols 1-2, “C. Scenario II” discloses a scenario in which there is a 38.5% reduction in inspection effort, which represents approximately 3.7 person-months, and inspection schedule savings associated, as well as in Pg. 7 Col 2 discloses the utilization of Naïve Bayes led to a much lower cost than what is required for an equivalent manual task; see also: Pg. 1 Col 1, Pg. 2 Col 2, Pg. 11 Col 2),
6PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410determining, by the computing resource and based on processing the project data, a projected utilization savings associated with switching from the manual completion of the task to automating the task (Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, thus leading to a break-even point of 3% and a maximum exposure of 1.16 person months of effort, as well as in Pg. 10 Cols 1-2, “C. Scenario II” discloses a scenario in which there is a 38.5% reduction in inspection effort, which represents approximately 3.7 person-months, and inspection schedule savings associated, as well as in Pg. 7 Col 2 discloses the utilization of Naïve Bayes led to a much lower cost than what is required for an equivalent manual task; see also: Pg. 2 Col 1); 
determining, by the computing resource, that the automating the task is associated with a threshold value related to the projected utilization savings (Pg. 9 Col 2 teaches determining a break-even point associated with the utilizing the automated defect detectors, wherein the break-even point represents the point where the expense equals the benefits, wherein the break-even point is reached when the approach can detect an additional 1-2% of latent defects in the code and the positive benefit in both effort and latent defects at 3%, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness, wherein Pg. 11 Cols 1-2, “VI. Conclusion” teaches identifying a break-even point for utilization of the process; see also: Pg. 2 Col 1, Pg. 7 Col 2, Pg. 10 Col 2); 
generating, by the computing resource and based on determining that the automating the task is associated with the threshold value, a recommendation associated with automating the task using the project platform (Pg. 11 Col 2 teaches offering specific conclusions about software repositories including Naïve Bayes classifier being better suited to handling noisy real world logs, wherein Pg. 1 Col 1 discloses utilizing the above information to convince a project manager that they should reallocate their scarce resources to implement new technology on their project, and wherein Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness; see also: Pg. 2 Col 1, Pg. 7 Col 2, Pg. 10 Col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Menzies to include determining, by the computing resource and based on processing the project data, a projected utilization savings associated with switching from the manual completion of the task to automating the task; determining, by the computing resource, that the automating the task is associated with a threshold value related to the projected utilization savings; generating, by the computing resource and based on determining that the automating the task is associated with the threshold value, a recommendation associated with automating the task using the project platform. One would have been motivated to do so in order to convince a project manager to implement new technology on their project by reallocating their scarce resources to automated testing, which under even a semi-worst case scenario, can save between 2.5 and 6.5 person months of code inspection if only 5% or 10% of latent defects are found (Pg. 1, Col 1, Pg. 9). Furthermore, one would have been able to set performance benchmarks for vendors of this type of technology, diagnose problems associated with the implementation, and assess alternatives approaches for applying the technology to benefit the organization (Menzies, Pg. 1, Col 1).
However, the combination of Ramachandran and Menzies does not explicitly teach in a cloud computing environment; detecting, by the computing resource and based on monitoring of the one or more of the processing resource, the memory resource, the energy resource, the monetary resource, or the labor resource, a trigger to perform a benchmarking task; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of the task, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; automatically switching, by the computing resource and based on the recommendation including a determination to automate the task, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and causing, by the computing resource and based on the recommendation, the computing resource to generate program code to automate the task or to complete the task.
From the same or similar field of endeavor, Tauber teaches detecting, by the computing resource and based on monitoring of the one of the memory resource (paragraph [0063] teaches invoking appropriate tests to verify various aspects of the software application including determining various benchmarks of the software application, as well as in paragraph [0087] teaches performing benchmarks to determine runtime performance comparisons and analyses to identify hot spots and resource utilization of the software application, wherein paragraph [0091] teaches computational resource utilization, including in paragraph [0044] teaches the runtime resources can be evaluated relative to the memory footprint occupied; see also: [0053, 0069, 0090]), 
a trigger to perform a benchmarking task (paragraph [0063] teaches invoking appropriate tests to verify various aspects of the software application including determining various benchmarks of the software application, as well as in paragraph [0087] teaches performing benchmarks to determine runtime performance comparisons and analyses to identify hot spots and resource utilization of the software application; see also: [0053, 0090]); 
automatically switching, by the computing resource and based on the recommendation including a determination to automate the task (paragraph [0092] teaches the system can may automatically determine one or more strategies or plans for upcoming tests that can be performed automatically without human intervention by artificial intelligence, including in paragraph [0093] teaches the system can use the results of benchmarking can cause the system to automatically fix bugs or can use human intervention), an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention; see also: [0032, 0058]); 
and causing, by the computing resource and based on the recommendation, the computing resource to complete the task  (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Menzies to incorporate the teachings of Tauber to include detecting, by the computing resource and based on monitoring of the one or more of the processing resource, the memory resource, the energy resource, the monetary resource, or the labor resource, a trigger to perform a benchmarking task; automatically switching, by the computing resource and based on the recommendation including a determination to automate the task, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and causing, by the computing resource and based on the recommendation, the computing resource to generate program code to automate the task or to complete the task. One would have been motivated to do so in order to avoid the manual and tedious efforts in creating and coordinating various intermediate products among various, which can produce errors during the software release life cycle (Tauber, [0003]). By incorporating the teachings of Tauber, one would have been able to ensure the software application meets goals and standards by automatically running various tests using artificial intelligence techniques (Tauber, [0003, 0092-0093]).
Although Ramachandran teaches monitoring, by a computing resource in a cloud computing environment and using a data acquisition agent or a user interface monitoring agent installed on another system, Ramachandran does not explicitly teach in a cloud computing environment. The combination of Ramachandran, Menzies, and Tauber does not explicitly teach in a cloud computing environment; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of the task, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task.
From the same or similar field of endeavor, Viswanath teaches in a cloud computing environment (paragraph [0074] teaches the computational load is performed on a cloud server; see also: [0076]);
and the project data being processed using a particular type of algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on),
the particular type of algorithm being selected based on at least one of: a type of the task (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects),
a type of the project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a workflow (i.e. project) can be used as historical data to normalize the benchmarking projects),
and the particular type of algorithm being a configured algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained),
the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, and Tauber to incorporate the teachings of Viswanath to include in a cloud computing environment; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on at least one of a type of the task, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task. One would have been motivated to do so in order to improve project management and collaboration by tracking metrics and statistics regarding the project (Viswanath, [0003]). By incorporating the teachings of Viswanath, one would have been able to improve resource planning by evaluating the initial metrics of timing and resources to the final performance of the team in order to determine whether to select a team to perform a specific project (Viswanath, [0020]).

Regarding claim 10, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
Ramachandran further teaches altering a project plan to cause the task to be automated using the project platform (paragraph [0022] teaches changing the sub processes (i.e. the task) of the workflow template (i.e. project plan) from manual completion to automated completion).  

Regarding claim 12, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
	Ramachandran further teaches calculating a resource utilization for at least one of: the labor resource (paragraph [0042] teaches benchmarking the time to perform the task, wherein paragraph [0018] the consideration of automation is determined in order to leverage human labor; see also: [0032]).  

Regarding claim 13, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
Ramachandran further teaches monitoring completion of the project to obtain the project data relating to the project platform (paragraph [0042] teaches monitoring the effectiveness with which each process is completed for both accuracy and time for completion).  

Regarding claim 15, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
Ramachandran further teaches the resource utilization savings comprises at least one of: a measured resource utilization savings (paragraph [0042] teaches monitoring process effectiveness based on time for completion and accuracy of process for both automated and manual task process completion).  

Regarding claim 16, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
However, Ramachandran does not explicitly teach further comprising: providing the recommendation indicating whether the task is to be completed using a manual procedure or an automated procedure based on the projected utilization savings.
From the same or similar field of endeavor, Menzies further teaches further comprising: providing the recommendation indicating whether the task is to be completed using a manual procedure or an automated procedure based on the projected utilization savings (Pg. 11 Col 2 teaches offering specific conclusions about software repositories including Naïve Bayes classifier being better suited to handling noisy real world logs, wherein Pg. 7 Col 2 discloses the utilization of Naïve Bayes led to a much lower cost than what is required for an equivalent manual task, as well as identifying another cost model that indicates manual testing was 2 LOC/minute, or four times slower than the model, wherein the detectors of the present system can flag worrying modules in a fraction of the time compared to manual inspection, as well as in Pg. 9. Col 2 teaches if 5%-10% of the latent defects were found by an automated system, the quality of code could be improved by an average of 15.5 or 32.5 defects respectively, which results in a 2.5 or 6.6 person months of effort saved, wherein Pg. 1 Col 1 discloses utilizing the above information to convince a project manager that they should reallocate their scarce resources to implement new technology on their project).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, Tauber, and Viswanath to incorporate the further teachings of Menzies to include further comprising: providing the recommendation indicating whether the task is to be completed using a manual procedure or an automated procedure based on the projected utilization savings. One would have been motivated to do so in order to convince a project manager to implement new technology on their project by reallocating their scarce resources to automated testing, which under even a semi-worst case scenario, can save between 2.5 and 6.5 person months of code inspection if only 5% or 10% of latent defects are found (Pg. 1, Col 1, Pg. 9). Furthermore, one would have been able to set performance benchmarks for vendors of this type of technology, diagnose problems associated with the implementation, and assess alternatives approaches for applying the technology to benefit the organization (Menzies, Pg. 1, Col 1).

Regarding claim 17, Ramachandran teaches a non-transitory computer-readable medium storing instructions (paragraph [0113] teaches a computer readable medium with programming instructions), the instructions comprising: 
one or more instructions that, when executed by one or more processors (paragraph [0077] teaches a microprocessor), cause the one or more processors to: 
monitor, using a data acquisition agent or a user interface monitoring agent installed on another system (paragraphs [0140-0141] teach a server can query and monitor the computing environment; see also: [0018, 0136, 0141-0145]), utilization of a project platform (paragraph [0018] teaches monitoring automated workflow processes for quality, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0141-0145]), 
the utilization of the project platform including monitoring one or more of a computing resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), a processing resource (paragraph [0136] teaches recording all of the CPU units measurements (i.e. processing resource) and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system), or a memory resource (paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage in order to determine if these resources are approaching a capacity so as to effect additional memory to share the workload on the system); 
determine, based on monitoring of the one or more of the computing resource, the processing resource, or the memory resource, project data relating to the project platform to perform a benchmarking task for a project (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators, wherein paragraph [0136] teaches recording all of the CPU units and other measurements of use including memory usage, storage usage, bandwidth, and more in order to determine if these resources are approaching a capacity so as to effect additional network bandwidth, memory usage, and storage to share the workload on the system; see also: [0022]), 
the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools (paragraph [0036] teaches a management server (i.e. computing environment) is used for control management tools in software development); 44PATENTDocket No. 0095-0410
process the project data relating to the project platform to benchmark the project for at least one of the plurality of project management tools (paragraph [0042] teaches evaluating the accuracy of completion of a process in relation to the pre-defined benchmarks, wherein paragraph [0009] the work flow process involves workflow automation and the organization of resources and flow information provisioned by one or more computer systems, wherein paragraphs [0116-0120] detail several tools to perform the processes), 
the project data being processed to predict resource utilization associated with one or more tasks (paragraph [0141] teaches the CPU requirement of the given transaction can be estimated based on the available servers; see also: [0140, 0142-0144]), 
generate, a recommendation relating to completion of the one or more tasks using the at least one of the plurality of project management tools (paragraph [0048] teaches configuring process templates manually in initial stages, wherein once it is detected that the organization is executing manual processes which meet the pre-defined benchmarks, then the automation level is increased for the process execution, wherein [0053] teaches the workflow templates are initiated by conditional criteria, such as receipt of authorization from an administrator, as well as in [0063-0064] teach allowing the human administrators to gradually adjust to the level of automation desired, such that once the benchmarks are met by the human administrators, the next higher level of automation workflow template is engaged by the system, as well as in [0068] teaches the system can be commanded to select the second next higher level automated workflow template, thus skipping the next higher level of automated workflow template and increasing the level of automation further; see also: [0042, 0058, 0061-0062], Claims 9 & 16).
However, Ramachandran does not explicitly teach the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on one or more of a type of task of the one or more tasks, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; 9PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410determine, based on processing the project data, a projected utilization savings associated with switching from manual completion of the one or more tasks to automating the one or more tasks; determine that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings;  generate, based on determining that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings, a recommendation relating to completion of the one or more tasks using the at least one of the plurality of project management tools; automatically switch, based on the recommendation relating to completion of the one or more tasks using an automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, program code to be generated to automate the one or more tasks or to complete a software development task.
From the same or similar field of endeavor, Menzies teaches determine, based on processing the project data, a projected utilization savings associated with switching from manual completion of the one or more tasks to automating the one or more tasks (Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, thus leading to a break-even point of 3% and a maximum exposure of 1.16 person months of effort, as well as in Pg. 10 Cols 1-2, “C. Scenario II” discloses a scenario in which there is a 38.5% reduction in inspection effort, which represents approximately 3.7 person-months, and inspection schedule savings associated, as well as in Pg. 7 Col 2 discloses the utilization of Naïve Bayes led to a much lower cost than what is required for an equivalent manual task); 
determine that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings (Pg. 9 Col 2 teaches determining a break-even point associated with the utilizing the automated defect detectors, wherein the break-even point represents the point where the expense equals the benefits, wherein the break-even point is reached when the approach can detect an additional 1-2% of latent defects in the code and the positive benefit in both effort and latent defects at 3%, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness, wherein Pg. 11 Cols 1-2, “VI. Conclusion” teaches identifying a break-even point for utilization of the process; see also: Pg. 7 Col 2, Pg. 10 Col 2); 
generate, based on determining that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings, a recommendation relating to completion of the one or more tasks using the at least one of the plurality of project management tools (Pg. 11 Col 2 teaches offering specific conclusions about software repositories including Naïve Bayes classifier being better suited to handling noisy real world logs, wherein Pg. 1 Col 1 discloses utilizing the above information to convince a project manager that they should reallocate their scarce resources to implement new technology on their project, and wherein Pg. 9 Col 2 to Pg. 10 Col 1 teach that the minimum performance target for the automated implementation to be beneficial would be 3% additional defects detected, wherein the 3% defect minimum threshold can easily be surpassed by the given system, as well as in Pg. 11 Col 1 teaches determining a break-even point for this operational scenario where code inspections achieve 47% defect detection capability or less, the combined approach with learned defect detectors can provide a payoff in terms of reduced effort and reduced delivered defects, wherein the break-even point is the 47% defect detection effectiveness; see also: Pg. 7 Col 2, Pg. 10 Col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to incorporate the teachings of Menzies to include determine, based on processing the project data, a projected utilization savings associated with switching from manual completion of the one or more tasks to automating the one or more tasks; determine that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings; generate, based on determining that the automating the one or more tasks is associated with a threshold value related to the projected utilization savings, a recommendation relating to completion of the one or more tasks using the at least one of the plurality of project management tools. One would have been motivated to do so in order to convince a project manager to implement new technology on their project by reallocating their scarce resources to automated testing, which under even a semi-worst case scenario, can save between 2.5 and 6.5 person months of code inspection if only 5% or 10% of latent defects are found (Pg. 1, Col 1, Pg. 9). Furthermore, one would have been able to set performance benchmarks for vendors of this type of technology, diagnose problems associated with the implementation, and assess alternatives approaches for applying the technology to benefit the organization (Menzies, Pg. 1, Col 1).
However, the combination of Ramachandran and Menzies does not explicitly teach the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on one or more of a type of task of the one or more tasks, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task; 9PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410automatically switch, based on the recommendation relating to completion of the one or more tasks using an automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, program code to be generated to automate the one or more tasks or to complete a software development task.
From the same or similar field of endeavor, Tauber teaches 9PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410automatically switch, based on the recommendation relating to completion of the one or more tasks using an automated procedure (paragraph [0092] teaches the system can may automatically determine one or more strategies or plans for upcoming tests that can be performed automatically without human intervention by artificial intelligence, including in paragraph [0093] teaches the system can use the results of benchmarking can cause the system to automatically fix bugs or can use human intervention), an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention; see also: [0032, 0058]); 
and cause, based on the recommendation, program code to be generated to automate the one or more tasks or to complete a software development task (paragraph [0012] teaches implementing a number of software tests and test plans, wherein paragraph [0092] teaches the software development tools are one or more artificial intelligence learning models that are utilized in the one or more test strategies and test plans such that they are performed without any human intervention, as well as in [0093] teaches the results of the one or more tests can be benchmarked, analyzed, and presented for review, and these techniques may automatically fix bugs with or without human intervention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and Menzies to incorporate the teachings of Tauber to include 9PATENTU.S. Patent Application No. 15/843,607Attorney Docket No. 0095-0410automatically switch, based on the recommendation relating to completion of the one or more tasks using an automated procedure, an artificial intelligence resource from a first artificial intelligence resource to a second artificial intelligence resource; and cause, based on the recommendation, program code to be generated to automate the one or more tasks or to complete a software development task. One would have been motivated to do so in order to avoid the manual and tedious efforts in creating and coordinating various intermediate products among various, which can produce errors during the software release life cycle (Tauber, [0003]). By incorporating the teachings of Tauber, one would have been able to ensure the software application meets goals and standards by automatically running various tests using artificial intelligence techniques (Tauber, [0003, 0092-0093]).
However, the combination of Ramachandran, Menzies, and Tauber does not explicitly teach the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on one or more of a type of task of the one or more tasks, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task.
From the same or similar field of endeavor, Viswanath teaches the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools (paragraph [0077] teaches the system may be a cloud service containing the training engine, benchmarking module, collaboration tool, input data tool, and output model (i.e. plurality of project management tools)); 
and the project data being processed using a particular type of algorithm (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithm that is configured and trained relative to inputs and features, wherein paragraph [0046] these features include several types of data that the model may be trained on), 
the particular type of algorithm being selected based on at least one of: a type of task (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a portion of a workflow (i.e. task) can be used as historical data to normalize the benchmarking projects), 
a type of project (paragraphs [0045-0046] teach the benchmarking model is trained based on a number of features, wherein the features include data representing historical projects, such as in paragraph [0040] teaches a workflow (i.e. project) can be used as historical data to normalize the benchmarking projects), and the particular type of algorithm being a configured algorithm  (paragraph [0045] teaches the benchmarking model provides a trained model that can be an algorithmic model that is configured and trained), the configured algorithm being stored for utilization in another benchmarking task (paragraph [0070-0072] teach refining and retraining the benchmarking model based on feedback and input data, wherein paragraphs [0045-0046] teach the benchmark model is a trained model that is generated by the training engine using historical inputs/features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, and Tauber to incorporate the teachings of Viswanath to include the project platform being a cloud computing environment implemented project management platform providing a plurality of project management tools; and the project data being processed using a particular type of algorithm, the particular type of algorithm being selected based on one or more of a type of task of the one or more tasks, a type of the project, or a type of completion method, and the particular type of algorithm being a configured algorithm, the configured algorithm being stored for utilization in another benchmarking task. One would have been motivated to do so in order to improve project management and collaboration by tracking metrics and statistics regarding the project (Viswanath, [0003]). By incorporating the teachings of Viswanath, one would have been able to improve resource planning by evaluating the initial metrics of timing and resources to the final performance of the team in order to determine whether to select a team to perform a specific project (Viswanath, [0020]).

Regarding claim 18, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide information identifying the recommendation (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation, wherein paragraph [0060] teaches as the rate of errors decreases below the benchmark level, the level of automation is increased and the level of manual processing is decreased).  

Regarding claim 19, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors further cause the one or more processors to: cause the at least one of the plurality of project management tools to be used to complete the one or more tasks (paragraph [0060] teaches increasing the level of automation is increased and the level of manual processing is decreased, wherein the automation is used in paragraph [0036] for control management tools in software development).  

Regarding claim 20, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 17 above.
Ramachandran further teaches the one or more instructions, when executed by the one or more processors further cause the one or more processors to: 45PATENTDocket No. 0095-0410provide information identifying a resource utilization savings relating to causing the at least one of the plurality of project management tools to be used to complete the one or more tasks (paragraph [0067] teaches suggestions for improvement queries that can be used to determine whether or not to increase the level of automation, wherein paragraph [0060] teaches as the rate of errors decreases below the benchmark level, the level of automation is increased and the level of manual processing is decreased, wherein paragraph [0018] the consideration of automation is determined in order to leverage human labor).

Regarding claim 23, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
Ramachandran further teaches generating a report regarding resource savings from an automating the task (paragraph [0063] teaches monitoring the error and incident rates reported by the system management tools during execution of the workflows by the administrators, wherein the template managers select the next highest automation workflow template, wherein paragraphs [0059-0060] teach the error rate for the workflow automation can be determined and displayed on the screen); and wherein generating the report regarding the resource savings from the automated procedure comprises one or more of: automatically providing the report for display on the user interface (paragraph [0063] teaches monitoring the error and incident rates reported by the system management tools during execution of the workflows by the administrators, wherein the template managers select the next highest automation workflow template, wherein paragraphs [0059-0060] teach the error rate for the workflow automation can be determined and displayed on the screen, and wherein paragraphs [0143-0144] teach the usage of the memory, storage, and CPU cycles are recorded and multiplied by unit costs for charge).

Regarding claim 25, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
Ramachandran further teaches wherein the first benchmarking and the second benchmarking is associated with at least one of: one or more automated services (paragraph [0042] teaches defining a benchmark for the automation level of task completion), 
one or more non-automated services (paragraph [0048] teaches monitoring and benchmarking the manual completion of tasks completed by human administrators, as well as in paragraph [0018] teaches monitoring automated workflow processes for quality; see also: [0022]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 20090144120 A1) in view of Menzies et al. (“Why Mine Software Repositories?,” see 892) in view of Tauber et al. (US 20170372247 A1) in view of Viswanath et al. (US 20180181898 A1) and further in view of Gupta et al. (US 9032373 B1).

Regarding claim 21, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 1 above.
	However, Ramachandran does not explicitly teach where the one or more processors are configured to: 10provide an alert, or generate a calendar event.  
From the same or similar field of endeavor, Gupta teaches where the one or more processors are further to: provide an alert (Col 11 lines 8-26 teach alerting the development teams with result details and sharing the required data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, Tauber, and Viswanath to incorporate the teachings of Gupta to include where the one or more processors are further to: provide an alert, or generate a calendar event. One would have been motivated to do so in order to produce a testing that cycle that would remove inefficiencies, shorten time-to-market, and increase quality of the testing (Gupta, Col 10 lines 40-50). 

Regarding claim 22, the combination of Ramachandran, Menzies, Tauber, and Viswanath teach all the limitations of claim 9 above.
However, Ramachandran does not explicitly teach further comprising: at least one of: providing an alert, or generating a calendar event.  
From the same or similar field of endeavor, Gupta teaches further comprising: at least one of: providing an alert (Col 11 lines 8-26 teach alerting the development teams with result details and sharing the required data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran, Menzies, Tauber, and Viswanath to incorporate the teachings of Gupta to include further comprising: at least one of: providing an alert, or generating a calendar event. One would have been motivated to do so in order to produce a testing that cycle that would remove inefficiencies, shorten time-to-market, and increase quality of the testing (Gupta, Col 10 lines 40-50). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun (US 20190019111 A1) discloses benchmarking a supervised learning algorithm in order to test the algorithm 
Goergen et al. (US 20180357586 A1) discloses identifying a breach in expected performance of beneficiary business metrics and quantifying business performance against historical data and selected benchmarks, wherein the system recommends including providing informed decisions related to the beneficiary business model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683